ITEMID: 001-70120
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF ERNEKAL v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
TEXT: 4. The applicant was born in 1949 and lives in Siirt.
5. On 20 December 1990 the General Directorate of National Roads and Highways expropriated three plots of land belonging to the applicant. A committee of experts assessed the value of the plots of land and the relevant amount was paid to him.
6. Following the applicant's request for increased compensation, on 8 September 1998 the Baykan Civil Court of First-instance awarded him additional compensation of 114,180,000 Turkish liras (TRL), plus interest at the statutory rate applicable at the date of the court's decision. In order to calculate the amount of increased compensation, the court consulted several experts.
7. The General Directorate of National Roads and Highways appealed against the judgment of 8 September 1998.
8. On 19 October 1998 the Court of Cassation upheld the judgment.
9. According to the order of the General Directorate of National Roads and Highways, the amount of TRL 248,595,000 was paid to the applicant on 22 December 1998. The applicant claimed that he was paid on 4 January 1999.
10. The relevant domestic law and practice are set out in the Aka v. Turkey judgment of 23 September 1998 (Reports of Judgments and Decisions 1998-VI, pp. 2674-76, §§ 17-25).
